This was a motion which is sufficiently stated in the following order,
Per, Curiam.
This was a motion based upon the affidavits annexed to the notice of the motion and all the papers in the case, to suspend the hearing of the appeal for the purpose of enabling the appellant to move the Circuit Court for a new trial.-
The case was one in which the defendant was charged with murder, and the jury found the defendant guilty, and the affidavits. relied upon are made by two of the jurors who served on the trial of the case. Waiving for the present occasion any inquiry into the propriety of hearing affidavits from such a source (a practice which this court is not to be considered as approving), we see nothing in the affidavits, both of which are to th,e same'effect, which would warrant the granting of a new-trial; These jurors simply state that at the trial, as well as now* they believed, from the evidence, that the deceased struck;defendant a blow with his fist, and that defendant immediately fired and killed the deceased; but they do not express any dissatisfaction.with the verdict which, they joined in *552finding, nor any doubt even of its correctness. Nor do they say that they were misled by, or misunderstood, any of the instructions given to the jury by the Circuit Judge’in his charge. It seems to us, therefore, that, in any view of- the case, the motion must be refused, and it is, accordingly, so ordered.
Izlar, Glaze & Herbert, Raysor & Summers, and 8. G. Mayfield, for the motion. Jersey, solicitor, contra.